—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered May 15, 1998, as amended August 7, 2000, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a second felony offender, to a term of four years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The credible evidence clearly established the element of physical injury. The victim’s injuries included a bruised knee that caused him to walk with a limp for 10 days, as well as cuts on his arm and a stiff shoulder (see, People v Guidice, 83 NY2d 630, 636).
Defendant’s argument concerning the court’s response to a note from the deliberating jury is unpreserved and we decline to review it in the interest of justice. Were we to review this contention, we would find that the court’s response was meaningful.
We perceive no basis for reduction of sentence. Concur— Sullivan, P. J., Mazzarelli, Ellerin, Wallach and Lerner, JJ.